Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 1 of 10 PageID #: 281




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA


                               SOUTHERN DIVISION



SACRED HEART HEALTH SERVICES                          4:20-CV-04149-LLP
and AVERA HEALTH & LEWIS &
CLARK SPECIALTY HOSPITAL, LLC,
                                               ORDER GRANTING PLAINTIFFS’
                     Plaintiffs,
                                                  MOTION TO COMPEL
                                                        DOCKET NO. 23
       vs.
MIDWEST MEDICAL INSURANCE
COMPANY,
                     Defendant.



                                   INTRODUCTION

      This matter is pending before the court on plaintiffs’ complaint alleging

two counts of breach of contract and two counts of bad faith against defendant

arising out of defendant’s alleged failure to participate in settlement of various

claims arising under plaintiffs’ insurance policies issued by defendant. See

Docket No. 1. Jurisdiction is premised on the diverse citizenship of the parties

and an amount in controversy in excess of $75,000. Id. Now pending is

plaintiffs’ motion to compel a third party to comply with a subpoena duces

tecum served on that party. See Docket No. 23. This motion was referred to

this magistrate judge for determination pursuant to 28 U.S.C. § 636(b)(1)(A).

See Docket No. 27.
Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 2 of 10 PageID #: 282




                                      FACTS

      A physician named Dr. Allen Sossan became the object of multiple

lawsuits against him alleging he had performed unnecessary surgeries. The

limits of Dr. Sossan’s medical malpractice policy were quickly exceeded.

Injured parties also sued the various hospitals and other entities under whose

auspices Dr. Sossan practiced medicine. Those entities included lawsuits

against the plaintiffs herein.

      Plaintiffs are insured by defendant Midwest Medical Insurance Company

(“MMIC”). All the Sossan cases were pending before the same circuit court

judge in South Dakota state court. Plaintiffs attempted to extricate themselves

from the lawsuits by filing summary judgment motions. After the circuit court

denied their motions, an omnibus mediation session was scheduled to address

all of the Sossan cases.

      Plaintiffs allege in their complaint that MMIC refused to participate in

settlement negotiations on behalf of plaintiffs in the Sossan cases unless

plaintiffs agreed to forfeit any claims they may have had against MMIC for bad

faith failure to pay insurance benefits. Plaintiffs refused to accept this

condition. MMIC apparently initially attended the Sossan mediation, but left

before the process concluded. Plaintiffs allege they were forced to settle the

Sossan claims out of their own pockets. They now seek recovery of the

contract benefits they believe they were entitled to under their insurance

policies with MMIC as well as damages for bad faith refusal by MMIC to pay

those benefits.

                                         2
Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 3 of 10 PageID #: 283




      When the injured parties brought their myriad suits against Dr. Sossan,

at least thirteen claims were also asserted against Dr. Donald Swift for

allegedly negligently referring patients to Dr. Sossan. Dr. Swift, who was also

insured by MMIC, was represented by the Sioux Falls law firm of Evans, Haigh

& Hinton, LLP (“Evans law firm”). Acting on behalf of Dr. Swift, the Evans law

firm settled the claims brought against Dr. Swift. Dr. Swift alleges MMIC

refused to participate in the settlement of these claims and he was forced to

settle the claims with his own money. See Docket No. 25-1. After settling the

claims, Dr. Swift assigned any rights he may have to plaintiffs, including all his

files from his trial counsel regarding the Sossan medical malpractice cases. Id.

      Plaintiffs served the Evans law firm with a subpoena duces tecum seeking

complete copies of each of their 13 files associated with their representation of

Dr. Swift. See Docket No. 25-2. The Evans law firm responded by lodging

three objections to this subpoena. See Docket No. 25-3. Thereafter, plaintiffs

filed this instant motion to compel.

                                  DISCUSSION

      Rule 45 of the Federal Rules of Civil Procedure allows a party to serve a

subpoena for the production of documents on a nonparty, with notice to the

other parties in the litigation. See FED. R. CIV. P. 45(a). The nonparty on whom

the subpoena is served must be protected from undue burden or expense. Id.

at subsection (d)(1).

      A subpoena must be quashed or modified if it requires the disclosure of

privileged or other protected matter if there is no exception or waiver

                                        3
Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 4 of 10 PageID #: 284




applicable, or if the subpoena subjects a person to undue burden. Id. at

subsection (d)(3)(A). A subpoena may be quashed or modified to protect a

person affected by a subpoena if the subpoena requires disclosure of a trade

secret or other confidential research, development, or commercial information.

Id. at subsection (d)(3)(B).

      "Ordinarily a party has no standing to seek to quash a subpoena issued

to someone who is not a party to the action, unless the objecting party claims

some personal right or privilege with regard to the documents sought." Charles

A. Wright, Arthur R. Miller, Mary K. Kane, Richard L. Marcus, A. Benjamin

Spencer, and Adam Steinman, 9A Fed. Prac. & Proc. Civ. § 2459 (3d ed. Oct.

2020 update) (hereinafter "Fed. Prac. & Proc. Civ."). As with other discovery,

the relevancy issue at the time a subpoena is served is broad—the court does

not evaluate whether the evidence sought is admissible, but rather whether the

information is relevant to a claim or defense and is nonprivileged. Id. The

court also considers whether the information is likely to lead to the discovery of

admissible evidence. Id. The party seeking to quash or modify a subpoena

bears the burden of demonstrating grounds for quashing it. Id.

      As indicated above, the requesting party must establish the relevance of

the discovery sought as an initial threshold matter. Plaintiffs argue that one of

the issues they will bear the burden of proving in this litigation against MMIC

is that the settlements they reached with persons injured by Dr. Sossan were

reasonable. See Docket No. 26 at p. 6. Plaintiffs seek the information in the

Evans law firm’s files for Dr. Swift so as to compare how the Evans law firm

                                        4
Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 5 of 10 PageID #: 285




valued some of the claims of some patients injured by Dr. Sossan and the

amount paid in settlement of those claims. Id. Plaintiffs claim they need to

know the names of the injured parties in order to make the comparison

between claims plaintiffs settled and claims Dr. Swift settled. Id.

      In its response to plaintiffs’ motion to compel, the Evans law firm

explains that the subpoena served on it will require production of documents

which summarize the medical records of the persons who were injured by

Dr. Swift and, by extension, Dr. Sossan. See Docket No. 29. Although these

documents are not themselves medical records, they summarize and set forth

some details from the injured parties’ medical records. Id. Accordingly, the

Evans law firm is willing to produce those documents upon this court’s order,

but did not want to produce them without a court order for fear that it would

be accused of violating privacy laws related to patients’ medical records. Id.

      In addition, the Evans law firm seeks an order from the court that it need

only produce the paper file in Dr. Swift’s cases as, at the time the Evans law

firm represented Dr. Swift, the law firm kept all its files in paper form. Id. If

an email was sent or received, the law firm printed it out and placed it in the

paper file. Counsel for the Evans law firm represents it believes an electronic

search of the law firm’s records will not reveal any additional documents. Id.

Also, counsel represents he has already spent 8 hours searching through and

preparing the Dr. Swift files for production to plaintiffs. Id. If the court is

going to require the Evans law firm to conduct electronic searches for




                                         5
Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 6 of 10 PageID #: 286




additional records, counsel requests that plaintiffs be required to pay counsel

for his time in making such searches. Id.

      Regarding the Evans law firm’s concern about patient privacy, it cites to

only two specific statutes: SDCL §§ 19-2-13 and 19-19-503. Id. at p. 2. It also

states it is concerned about violating “other healthcare privacy laws,” but does

not specifically mention any other statutes of concern. Id. The Health

Insurance Portability and Accountability Act (“HIPAA”) comes to mind as an

obvious other source of privacy protection for healthcare laws. See Pub. L.

No. 104-191, §§ 261-64, 110 Stat. 1936 (1996).

      Plaintiffs assert that HIPAA specifically allows the disclosure of private

healthcare data in a judicial proceeding in response to an order of the court.

See 45 C.F.R. § 164.512(e). Thus, if this court were to order the Evans law firm

to disclose the documents called for by plaintiffs’ subpoena, such disclosure

would not subject the law firm to potential HIPAA liability.

      Turning to the two state statutes cited by the Evans law firm, the first,

SDCL § 19-2-13 states the following:

      The production of a record of a healthcare provider, whether in
      litigation or in contemplation of litigation, does not waive any
      privilege which exists with respect to the record, other than for the
      use in which it is produced. Any person or entity receiving such a
      record may not reproduce, distribute, or use it for any purpose
      other than for which it is produced. This rule does not bar any
      person or entity from complying with any court order, or state or
      federal law or regulation authorizing disclosure of information that
      otherwise would be protected by this rule.

Thus, the South Dakota statue, like HIPAA, allows an exception for disclosure

of records pursuant to court order.

                                        6
Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 7 of 10 PageID #: 287




      The second state statute cited by the Evans law firm is SDCL § 19-19-

503, which sets the general rule of patient-physician privilege. See SDCL

§ 19-19-503(b). That privilege is subject to waiver if the patient files a lawsuit

which places his or her medical condition into issue. SDCL § 19-19-503(d)(3).

      Clearly, for purposes of the Sossan/Swift litigation, the patients injured

by Dr. Sossan waived their patient-doctor privilege as to their medical

conditions for purposes of that litigation. However, that does not mean they

have waived their privilege for all time and for all purposes.

      The District of Minnesota grappled with the extent of a waiver of patient-

physician privilege in Cerro Gordo Charity v. Fireman’s Fund Ins. Co., 623 F.

Supp. 877 (D. Minn. 1985). In that case, Leonard Richards had sued his

insurance companies in the 1970s to obtain insurance benefits for some

psychiatric care Richards received. Id. at 878. In order to prove that the

treatment he had received was covered by the insurance policies, at trial

Richards called his psychiatrist who testified in open court about his treatment

of Richards. Id. at 879-80.

      Later, litigation was filed in federal district court over the proceeds of

some life insurance policies which Richards purchased on the life of May

Wilson, whom Richards then murdered or had someone else murder. Id. at

878. In the life insurance litigation, a transcript of Richards’ psychiatrist’s

testimony from the earlier proceeding was read into evidence, a fact Richards

argued was error in his post-trial motion. Id. at 879-80.




                                         7
Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 8 of 10 PageID #: 288




      The court noted that a prior waiver of the patient-physician privilege in

one proceeding does not entail a wholesale waiver of the privilege for all

subsequent purposes and proceedings. Id. at 880. “Nonetheless, where a

selective disclosure of confidential information occurs, a finding of limited

waiver as to the same evidence is warranted.” Id. The purpose of the privilege

was to encourage the patient to be fully forthcoming and honest in his

statements made in expectation of medical care. Id. Where a limited

disclosure is made, and that same evidence is used again later, the goal of the

patient-physician privilege is not undermined. Id.

      The court concludes the same herein. Those who were injured by

Dr. Sossan via Dr. Swift waived their privilege as to their medical information

for purposes of their lawsuits. This lawsuit is closely related, concerning the

determination of where responsibility lies for the settlement monies paid by

plaintiffs to Dr. Sossan’s victims. Furthermore, the information being disclosed

is the same as was revealed in the Dr. Swift lawsuits.

      Nonetheless, to limit the extent of the usage of the medical information of

these patients, the court requires plaintiffs, defendant, and the Evans law firm

to fashion a protective order regarding these records. At a minimum, the

protective order should provide for filing under seal of any document

identifying a patient and for filing of redacted documents from which

identifying information has been removed. The protective order should also

prohibit further dissemination or disclosure of the documents beyond this

lawsuit and the attorneys, clients, and experts involved in this lawsuit. If the

                                         8
Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 9 of 10 PageID #: 289




parties cannot agree upon terms of a protective order within 15 days of the

date of this order, they should notify the court and the court will impose one of

its own.

                                   CONCLUSION

      Based on the foregoing facts, law, and analysis, it is hereby

      ORDERED that plaintiffs’ motion to compel [Docket No. 23] is granted in

full. The Evans law firm shall comply fully with the subpoena duces tecum

served upon it. The law firm is required to produce only the paper file as it

appears in their own records without the necessity of conducting any further

search for electronic records. No attorney’s fees or costs will be awarded for

the filing of this motion. It is further

      ORDERED that plaintiffs, defendant and the Evans law firm shall, within

15 days of today’s date, agree upon and submit to the court a protective order

regarding private patient information in the subpoenaed documents in accord

with the court’s suggestions above. Alternatively, if an agreement cannot be

mutually reached within 15 days, the parties shall so notify the court and the

court will issue a protective order of its own making.




                                           9
Case 4:20-cv-04149-LLP Document 36 Filed 02/23/21 Page 10 of 10 PageID #: 290




                         NOTICE OF RIGHT TO APPEAL


      Pursuant to 28 U.S.C. § 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. § 636(b)(1)(A),

unless an extension of time for good cause is obtained. See FED. R. CIV. P.

72(a); 28 U.S.C. § 636(b)(1)(A). Failure to file timely objections will result in the

waiver of the right to appeal questions of fact. Id. Objections must be timely

and specific in order to require review by the district court. Thompson v. Nix,

897 F.2d 356 (8th Cir. 1990); Nash v. Black, 781 F.2d 665 (8th Cir. 1986).

      DATED this 23rd day of February, 2021.


                                       BY THE COURT:




                                       VERONICA L. DUFFY
                                       United States Magistrate Judge




                                         10
